March 3, 1937. *Page 155 
The opinion of the Court was delivered by
For the reasons stated in the report of Hon. E. Inman, Master in Equity, the exceptions of appellants to the decree of Judge Bellinger are sustained; and the said report is adopted as the opinion of this Court.
Reversed and remanded for entry of judgment in accordance herewith, and for such additional orders, if any, as may be necessary to give effect to the judgment of this Court.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER and FISHBURNE concur.
MR. JUSTICE BONHAM did not participate.